Order affirmed, with $20 costs and disbursements to the petitioner-respondent. No opinion. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.; Breitel, J., dissents and votes to reverse and dismiss the petition upon the ground that there are neither allegations of fact, as distinguished from conclusions nor other evidence that the board’s action was arbitrary or capricious. On the contrary, the board’s action was amply supported, if not indeed, required by the findings of the medical board.